Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendments filed on 11/04/2021.  Claim 18 has been amended. Claims 19-23 haves been withdrawn.  Claims 1-23 are pending and have been considered below.

Allowable Subject Matter
Claims 1-18 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jose M. Nunez, Reg. No. 59,979 on 11/19/2021.  An agreement was made on 11/22/2021.   
PLEASE AMEND THE CLAIMS AS FOLLOWS: 
19.    (Cancelled).
20.    (Cancelled).

22.    (Cancelled).
23.    (Cancelled).

Examiner's Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1 and 18:
The Carver et al U.S. 9,386,041 B2 is directed toward Methods, systems, and apparatus, including computer programs encoded on computer storage media, for implementing a response to one or more security incidents in a computing network. One of the methods includes identifying a security incident based on detecting one or more indicators of compromise associated with the security incident, comparing the security incident with a predefined ontology that maps the security incident to one or more courses of action, selecting a response strategy that includes one or more of the courses of action, and implementing the response strategy as an automated response..
Eskin et al U.S. 9,306,966 B2 teaches a method for unsupervised anomaly detection, which are algorithms that are designed to process unlabeled data. Data elements are mapped to a feature space which is typically a vector space .sup.d. Anomalies are detected by determining which points lies in sparse regions of the feature space. Two feature maps are used for mapping data elements to a feature apace. A first map is a data-dependent normalization feature map which we apply to 
The Muddu et al US 9,609,009 B2 A1 is directed toward a security platform employs a variety techniques and mechanisms to detect security related anomalies and threats in a computer network environment. The security platform is "big data" driven and employs machine learning to perform security analytics. The security platform performs user/entity behavioral analytics (UEBA) to detect the security related anomalies and threats, regardless of whether such anomalies/threats were previously known. The security platform can include both real-time and batch paths/modes for detecting anomalies and threats. By visually presenting analytical results scored with risk ratings and supporting evidence, the security platform enables network security administrators to respond to a detected anomaly or threat, and to take action promptly.
The above prior art references of record does not teach or render obvious the limitations as recited in independent claims 1 and 18 as presented.
Regarding claims 2-17, the claims are allowable based at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, November 26, 2021

/FATOUMATA TRAORE/
Primary Examiner, Art Unit 2436